Citation Nr: 1606587	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines 


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left knee disability.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disability.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to August 1989.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a February 2014, the Board denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left arm, left shoulder, left knee, and right knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

Pursuant to a September 2015 Memorandum Decision, the Court dismissed the matter of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left arm disability, and set aside the matters of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left shoulder, left knee, and right knee disabilities.  The Court remanded those matters to the Board for further proceedings.   

As noted by the Board in February 2014, the Veteran requested higher ratings for service-connected deep vein insufficiency and peripheral neuropathy and also requested service connection for left arm and shoulder, and bilateral knee disabilities as secondary to service-connected disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, the Court has set aside the matters of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left shoulder, left knee, and right knee disabilities., and remanded those matters to the Board for further proceedings consistent with its decision.

Historically, on July 17, 2007, while the Veteran was being treated at the Manila VA Outpatient Clinic, he was instructed to lie down on a metal stretcher.  After lying down, the stretcher flipped over and the Veteran fell, landing on the ground.  The Veteran has stated that the stretcher brakes were unlocked and not in a "braked position."  Further, there were no rugs on the floor where he fell.  An attending nurse corroborated that the Veteran was lying down on the stretcher when it flipped.  She also noted that after the fall, the Veteran experienced left shoulder tenderness, forward left shoulder elevation and abduction limited to 30 degrees, and left shoulder external rotation limited to 10 degrees.  She indicated that the Veteran had possible muscle trauma.  X-rays were ordered of the Veteran's left side which revealed soft tissue calcifications near the left proximal humerus and no abnormalities near the elbow.  No x-rays of the knees were ordered.  Thus, the incident at issue, the Veteran's fall off a stretcher table at a VA facility in July 2007 is verified.

Thereafter, a September 2009 private examination performed by Dr. E.M.P. revealed limitation in forward elevation of the left shoulder, limited abduction, and signs of shoulder impingement.  The Veteran was diagnosed as having calcific tendinitis.  The examiner also indicated that a rotator cuff tear was possible, and stated that the disability "may have been aggravated" by the 2007 fall.  Thereafter, a December 2009 VA left shoulder x-ray revealed no abnormal soft tissue calcifications.  However, in January 2010, a private examiner. Dr. C.J.M.U.R., diagnosed the Veteran with left 2 shoulder calcific tendonitis and rotator cuff disease as well as right knee arthritis that "may have been aggravated" by the 2007 fall.  

A March 2010 VA examiner then opined that the right knee injury was not caused by the 2007 fall and opined that the December 2009 right knee x-rays and arthritis diagnosis occurred too long after the 2007 fall to support any link to that event.  The examiner also opined that the left shoulder injury was not caused or aggravated by the 2007 fall, based on his comparison of left shoulder x-rays from 2007, immediately after the fall, with x-rays from 2009 that showed an improvement in the left shoulder.  A May 2010 private examiner, Dr. H.R.V., Jr., diagnosed left and right knee medial meniscal tears but described them as degenerative versus traumatic and a left rotator cuff tear which was "possibly secondary to trauma."  This examiner also opined that it was difficult to determine whether both knee problems were secondary to the fall (in 2007) and it was difficult to determine if the fall could have caused the meniscal problem or whether it was degenerative in nature.  

A July 2010 magnetic resonance imaging (MRI) of the Veteran's right knee showed a slightly thickened medial collateral ligament (MCL) that was described as being consistent with a previous injury.  An MRI of the left knee showed internal degeneration involving the anterior and posterior horns of the medial meniscus, but no evidence of a meniscal or ligament tear, as well as tendonitis.  An MRI of the left shoulder showed no rotator cuff tear.  In a medical addendum, the March 2010 VA examiner reviewed the MRI reports and continued to opine that the knee injuries and the left shoulder injury were not linked to VA treatment or care, but were rather consistent with obesity. 

In August 2010, Dr. E.T., a private examiner, opined that the bilateral meniscal tears and the left shoulder injury "could have been aggravated by" the 2007 fall, although he explained that he could not opine with certainty because he did not examine the Veteran immediately after the fall. 

In the September 2015 Memorandum Decision, the Court noted that the Board, in the February 2014 decision, found that the July 2007 fall at the outpatient clinic was shown in the record, but that the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 were not met for the disabilities in question.  The Board noted that the March 2010 VA medical opinion did not address the left knee disability and found that a medical opinion as to that disability was not necessary because the Veteran had not produced evidence sufficient to establish an "indication" that the left knee condition was the result of VA care.  The Board also relied on the March 2010 opinion as support for the denial of compensation for the left shoulder and right knee conditions.  

The Court indicated that as part of the duty to assist in section 1151 claims, VA must obtain a medical opinion when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an injury occurred while the veteran was receiving VA care or treatment; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in 38 U.S.C. § 1701(3)(A), or as part of vocational rehabilitation or a compensated work therapy program; but (4) insufficient competent medical evidence for the Secretary to make a decision on the claim. 38 U.S.C. § 5103A(d)(2); Trafter v. Shinseki, 26 Vet.App. 267, 280 (2013); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  The Court cautioned that the third requirement contemplated a "low threshold" regarding the "indication" language.  The Court referred to Dr. E.T.'s August 2010 opinion that the left shoulder rotator cuff tendinosis and meniscal tears of both knees "could have been aggravated" by the July 2007 fall.  At this juncture, the Board therefore finds that a medical examination and opinion is needed with regard to the left knee since one has not been provided.

With regard to the other two claims, the right knee and left shoulder disabilities, the Court noted that the Board relied on the March 2010 examiner's opinion that any additional left shoulder injury was not related to the July 2007 fall.  The Court stated that for VA to determine whether a veteran has an "additional disability" for the purpose of establishing entitlement to section 1151 compensation, VA must compare the Veteran's condition immediately before the beginning of the allegedly negligent care upon which the claim rests, to the Veteran's condition after such care.  38 C.F.R. § 3.361(b) (2015).  When conducting this comparison, VA must consider each involved body part or system separately.  Id.; 6 see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In this case, the March 2010 examiner opined that the claimed additional injury or worsening of the left shoulder was not caused by or a result of the falling-off-the-gurney incident on July 18, 2007 at the Manila outpatient clinic.  The examiner explained that a comparison of the 2007 x-ray taken immediately after the fall and a 2009 x-ray showed improvement of his left shoulder condition on the contrary and not a worsening or evidence of additional injury to the left shoulder.  Whereas there was a soft tissue calcification visible over the proximal humerus in the 2007 left shoulder films, there is none appreciated in his December 2009 left shoulder films which meant that there was resolution of this soft tissue calcification.  The examiner indicated that his opinion was based on a comparison between the July 2007 post-fall x-ray and the 2009 post-fall x-ray.  It was not based on a comparison between the Veteran's condition prior to the July 2007 incident and his condition afterwards, as required by 38 C.F.R. § 3.361(b).  The Court also indicated that the March 2010 opinion was conclusory in nature regarding right knee disability and was therefore insufficient.  In light of the foregoing, a new medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination for the right knee, left knee, and left shoulder.  The examiner should review the record prior to examination.  The examiner should opine as to the following:

(a) Did the Veteran sustain any additional disability either directly or through aggravation of his preexisting condition(s), as a result of the incidence on July 17, 2007, while the Veteran was being treated at the Manila VA Outpatient Clinic, when he fell off a metal stretcher and landed on the floor.  If so, what is that additional disability, taking into consideration the conditions of the right knee, left knee, and left shoulder immediately before the beginning of the allegedly negligent care, the July 17, 2007 fall, and the Veteran's condition after such care;

(b) If such additional disability was sustained, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment; 

(c) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; and 

(d) Was the proximate cause of any additional disability an event not reasonably foreseeable?

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiries.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

